Assuming, without deciding, that the second motion for a new trial was timely made (see Mass.R.Civ.P. 59 [b], 365 Mass. 827 [1974]), the judge did not abuse his discretion in denying the motion for the reasons set forth in Woodward v. Dean, 113 Mass. 297, 298 (1873), and in Liermann v. Caradonna, 293 Mass. 90, 92-93 (1935), and for the additional reason that the list prepared pursuant to G. L. c. 234, § 4, was not shown to have described incorrectly the occupation of the juror Donohue or to have failed to alert the plaintiff to the possibility of a ground for challenge. Cf. Brooks v. Glidden, 329 Mass. 704, 707-708 (1953). The appeal is frivolous.

Judgment affirmed, with double costs to the defendant.